Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-38, drawn to a method of selecting one or more monoclonal cell colonies.
Group II, claim(s) 39, drawn to an apparatus for picking cell colonies.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I&II lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group I is drawn to a method including loading a sample plate including a well having a plurality of cells not required in Group II, and including picking a candidate colony to isolate at least a portion of that colony, which feature is not required in Group II.
Group II has the special technical feature of a digital camera as part of the claimed apparatus, as well as a Z-axis positioner, a picking head as a part of the apparatus, and a controller configured to the digital camera, Z-axis positioner and picking head and configured to execute a stored set of instructions which are not required in Group I.

Further, Groups I&II lack unity of invention because even though the inventions of these groups require the technical feature of selecting monoclonal cell colonies using an apparatus having a digital imaging device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mann et al. (US 2015/0268249).  Mann et al. discloses selecting monoclonal cell colonies with an apparatus having a digital imaging device in an automated analyzing device (pars. [0002,0040]).

During a telephone conversation with Heater Kroona on May 11th, 2022  a provisional election was made without traverse to prosecute the invention of Group I, claims 1-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 40-42 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification in adequately discloses the particular determination step as in claim 35 which relies on how many cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony.
Herein, it appears that such “cell location probability cones” are drawn to user implemented cones/radii, however, the disclosure does not particularly point out and provide those cones/radii utilized and in conjunction with “by the selected distance of the candidate colony” which provide for this determining of a measure of likelihood that the candidate colony is monoclonal.
Further, discussion in Applicant’s specification with respect to the “selected distance” appears to rely on the identification of single cells that are space from all other cells, wherein the present claims (herein 1/35) do not provide basis for this particular image analysis breakdown.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the apparatus of claim 16, wherein claim 16 (and the base independent claim 1) is drawn to a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of claim 17 are indefinitely defined herein.  Initially, it is noted that claim 17 refers to an apparatus of claim 16, wherein claim 16 and the base independent claim 1 are drawn to method claims.
Further, it is unclear how Applicant is intending to further define the method of claims 16/1 as such claims do not have basis for the provision of imaging a single cell in the first place.  Claim 16 relates to a resolution that allows identification of a single cell, but does not provide for active, further step(s) to the method that result in imaging of a single cell.  By this, it is unclear what further step(s) Applicant intends to provide to the method of claims 1/16 with respect to imaging a single cell (the present claims provided steps for identifying a location of a candidate colony of cells (which is drawn to plural cells that is in direct contrast to the present recitation).


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of claim 35 are indefinitely defined as the set forth “cell location probability cones” are indefinitely defined herein.  The claim does not provide to define the metes and bounds of the cones to the “cell location probability cones.”  Their metes and bounds are undefined and as such it is unclear the cones of interest that are being relatively assessed for such claimed intersecting.  
Further, the recitation “the selected distance of the candidate colony” and it is unclear what is intended here with regards to what separation distances or amounts of intersecting are afforded and excluded by the recitation in defining those cell locations which qualify/don’t qualify for an assessment of a likelihood of constituting a candidate monoclonal colony.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehn et al. (WO 2016/193200), hereafter Koehn, in view of Chan et al. (US 2017/0108686), hereafter Chan.
With regard to claim 1, Koehn teaches a method for selecting one or more monoclonal cell colonies using an apparatus having a digital imaging device, the method comprising: loading a sample plate onto the apparatus, the sample plate including a well having a plurality of cells held in a semi-solid medium (para (0010): pg 3 In 27-29; "A method for picking a monoclonal colony of cells, the method comprising (a) providing a suspension comprising cells and semi-solid medium in a sample container, the sample container having a substantially flat bottom wall"; par. [0087]; A 6-well plate containing colonies derived from HEK293 cells grown in semi solid medium was imaged by the Celigo using the "tumorsphere 1"application to provide images for comparison of the coordinates of the systems"). Koehn further discloses capturing, at a first time and using the digital imaging device, a first plurality of images of the well (par. [0010] pg 3 In 32-33; determining and recording the position of one or more cells located within at least one predetermined region at the bottom wall", pars [0087,0062]; "In preferred embodiments of the invention, images are recorded using light microscopy and a camera. Koehn further discloses recording a first image does not necessarily mean that only one image is recorded but, rather, that one or more images are recorded").
identifying, based on one or more images of the well captured at a second time substantially later than the first time, a location of a candidate colony of cells (par. [0010] pg 3 In 34-38 "(d) incubating the sample container under conditions suitable for the growth of colonies of cells (e) determining and recording the area occupied by one or more colonies of cells, the one or more colonies of cells being located within the at least one predetermined region at the bottom wall"; par. [0010] pg 7 In 18-20; "wherein coordinates or any other unique identifier can be assigned to cells and/or colonies of cells in the additional image(s) such that these coordinates or unique identifier
can be compared to any coordinates or unique identifier assigned to the one or more cells in the first image").  Koehn  further discloses determining a measure of likelihood that the candidate colony is monoclonal (par. [0010] pg 4 In 1-3; "(f) providing that a colony of cells is monoclonal if the position of not less and not more than one cell, as determined and recorded in (c), is located within the area determined and recorded in (e) as the area occupied by the colony of cells"; par. [0010] pg 7 In 18-20).  Koehn  further discloses in response to the determined measure of likelihood, picking the candidate colony using a picking head of the apparatus to isolate at least
a portion of the colony (par. [0010] pg 4 In 4; "selecting and picking at least one monoclonal colony of cells").
With regards to claim 1, Koehn does not specifically teach at a first time and using the digital imaging device, a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis such that a volumetric image stack is generated with respect to the well or determining, based on the volumetric image stack, a measure of likelihood that the candidate colony is monoclonal.

Chan discloses a microscope system with a transillumination-based autofocusing for photoluminescence imaging and using the digital imaging device, a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis, such that a volumetric image stack is generated with respect to the well (abstract, par. [0045]; ''The bright-field images may form a z-stack of images collected at a corresponding series of focal positions (e.g. z positions) of a microscope system. The focal positions may span any suitable range, and may have any suitable step interval size along the optical axis between adjacent focal positions, to produce any suitable number of images for the range"; par. [0047]; "In exemplary embodiments, the z-stack of bright-field images is composed of at least 5, 6, 7, 8, 9, or 10 bright-field images"). Chan discloses determining, based on the volumetric image stack, a measure of likelihood that the candidate colony is monoclonal (pars. [0017-0019]; In an exemplary method, light transmitted through the sample may be detected for a first set of focal positions to collect a first stack of images. Chan provides that values of a focus metric may be calculated for the first stack of images, and a candidate focal position may be determined based on the values. Further, Chan discloses photoluminescence may be detected from the sample for a second set of focal positions to collect a second stack of images (par. [0038]; "to allow comparison, even though transillumination and epi-illumination are generally performed separately, at different times from one another"). 
It would have been obvious to one of ordinary skill in the art to modify Koehn to form a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis such that a volumetric image is formed such as taught by Chan in order to better determine the likelihood that the candidate colony is monoclonal.


With regard to claim 2, Koehn further teaches a step of plating the plurality of cells in the semi-solid medium (par. [0010]: pg 3 In 27-29), wherein the step of capturing a first plurality of images is performed less than twenty-four hours after plating (par. [0063]; "In preferred embodiments of the invention, a first image is recorded without delay after the centrifuging step, i.e. typically within 30 minutes or at a timepoint well before seeded cells divide, depending on the growth characteristics of the cell type").  With regard to claim 3, Koehn further teaches that the step of capturing a first plurality of images is performed less than six hours after plating (par. [0063]).  With regard to claim 4, Koehn further teaches centrifuging the well containing the plated cells between the step of plating the plurality of cells and the step of loading a sample plate onto the apparatus (par. [0010]; pg 3 In 30-31; "centrifuging the sample container such that, after centrifugation, substantially all cells are positioned at the bottom wall").  With regard to claim 5, Koehn further teaches the step of centrifuging the well is performed for at least three minutes and with a centrifugal force of at least 50 times the force of gravity (par. [0082]; "Appropriate centrifugation conditions for use in the method of the invention, namely in the centrifuging step following seeding of cells into semi-solid medium (for substantially all cells to be positioned at the bottom wall of the sample container after centrifugation), depend inter alia on the particular cell type and type of semi-solid medium used"; par. [0084]; "centrifugation step of one minute at approximately 400 x g").  With regard to claim 6, Koehn further teaches the step of centrifuging the well is performed for about five minutes with a centrifugal force of about 100 times the force of gravity (pars. [0082,0084)]; "a final centrifugation step of five minutes").  With regard to claim 7, Koehn further teaches a step of adding additional semi-solid medium to the well after the step of centrifuging (par. [0083]; "2 ml of this cell suspension was added into one well of a 6- well plate. With regard to claim 8, Koehn further teaches a step of covering the well with an air-permeable seal before the step of loading the plate (par. [0064]; "the sample container is incubated at 32 - 37 C and 3 - 12% CO2, preferably 32 - 37 C and 5 - 10% CO2, more preferably 37C and 5 - 7% CO2, in humidified atmosphere").  With regard to claim 9, Koehn further teaches a depth of the semi-solid medium in the well is no more than approximately one millimeter (par. [0083]).

With regards to claims 10-13, Koehn does not specifically disclose the respective Z-coordinates of the sequential images as recited therein and wherein the volumetric image stack spans an entire depth of the semi-solid medium in the well.

With regard to claim 10, Chan further teaches that the respective Z-coordinates of sequential images in the volumetric image stack differ by at least approximately 20 micrometers (para [0048); "Exemplary step sizes for a low power objective may be at least or less than 10, 20, 30, 40, 50, or 60 micrometers, among others"). As to claim 11, Chan further teaches that the respective Z-coordinates of sequential images in the volumetric image stack differ by less than approximately 50 micrometers (par. [0048]). As to claim 12, Chan further teaches that the respective Z-coordinates of sequential images in the volumetric image stack differ by between 25 micrometers and 45 micrometers (par. [0048]). As to claim 13, Chan further teaches that the volumetric image stack spans an entire depth of the semi-solid medium in the well (par. [0047]; "The bright-field images may be collected starting at one end of the range (or intermediate the ends of the range), with the objective traveling to the other end of the range (or to both ends of the range)").

It would have been obvious to one of ordinary skill in the art to provide respective Z coordinates of sequential images in the volumetric stack by at least 50/25 micrometers or differing between 25 and 45 micrometers, and spanning the entire depth of the medium in the well such as taught by Chan in order to provide sizes to each focal position step coinciding with the parameters of the power of the microscope objective of lower power and provides proper separation in order to fully visualize and image the medium in the well across its full extent so as to allow a complete and detailed visualization.

With regard to claim 14, Koehn further teaches that the first plurality of images are collected before a majority of the plurality of cells have divided (par. [0063]).  With regard to claim 15, Koehn further teaches that the first plurality of images are collected within approximately six hours after the semi-solid medium has gelled (par. [0063]).  With regard to claim 16, Koehn further teaches a resolution of the first plurality of images allows identification of single cells (para (0025]; "The comparison of these positions and area, e.g. the comparison of at least two images (particularly in the region occupied by a given colony in the second image), reveals whether the colony has arisen from a single cell or not").  Further, as in claim 16, the claim does not set forth further active step(s) to the method which provide to yield such a resolution, and as discussed above, Koehn/Chan provide to commensurately disclose the positive method steps to the claims and as such are said to commensurately provide a resolution in as much as recited in claim 16.

	With regard to claim 17, as best understood, Koehn does not specifically disclose that an image of a single cell occupies at least about four pixels of the digital imaging device.

With regard to claim 17, Chan further teaches an image of a single cell occupies at least about four pixels of the digital imaging device (par. [0058]; "A digital phase image may be created by combining two or more of the transillumination images of a stack, optionally on a pixel-by-pixel basis").
	It would have been obvious to one of ordinary skill in the art to provide that an image of a single cell occupies at least about four pixels of the digital imaging device such as taught by Chan in order to provide a more accurate representation of the cell.

With regard to claim 18, Koehn further teaches that the well has a transparent base (par. [0055]; "the substantially flat bottom wall of the sample
container is transparent"). and wherein the digital imaging device has an objective disposed below the base (par. [0062]; "The first image
recorded in preferred embodiments of the invention is recorded from above or below the sample container").
	With regards to claims 19-23, Koehn does not specifically disclose the recited magnification of the objective and the numerical aperture of the objective and being a dry objective, and wherein the plurality of images comprise a combined plurality of smaller images all captured at the same height along the Z-axis as in cls. 22/23.
 
With regard to claim 19, Chan further teaches a magnification of the objective is between 2X and 7X (par. [0009]; "relatively dense stack of bright-field images obtained with a 4.times. objective located at focal position intervals (steps) of 15 micrometers").
With regard to claim 20, Chan further teaches a numerical aperture of the objective is between 0.1 and 0.4. (par. [0048]; "the size of each focal position step is determined at least in part by the magnification power (and/or numerical aperture (NA)) of the objective" [or about 0.1 to 0.4]).  With regard to claim 21, Chan further teaches that the objective is a dry objective (sheet1 fig 1A; "bright-field source 56 via illumination
optics 62").  With regard to claim 22, Chan further teaches that each image of the first plurality of images comprises a combined plurality of smaller images all captured at the same height along the Z-axis (par. [0058]; "The images may, for example, be combined by summing the intensity values of corresponding pixels for the plurality of transillumination images"). With regard to claim 23, Chan further teaches that the plurality of smaller images are combined based on respective known positions
of the digital imaging device with respect to a horizontal plane (par. [0058]).
	It would have been obvious to one of ordinary skill in the art to modify Koehn to provide the particular magnification to the objective and a dry objective and wherein the first plurality of images comprises a combined plurality of smaller images all captured at the same height such as taught by Chan in order to provide a suitable microscope objective at a low power which suitably provides for providing a volumetric image stack and would have a reasonable expectation of success in Koehn and for alternatively combining a plurality of smaller images all captured at the same height along the Z-axis such as taught by Chan in order to provide an obvious alternative processing a volumetric stack wherein such composite image may be composed of the images which have higher contrast.


With regard to claim 24, Koehn in view of Chan further teaches that mapping a plurality of cell locations based on the volumetric image stack (Molecular Devices para (0047]; "In exemplary embodiments, the z-stack of bright-field images is composed of at least 5, 6, 7, 8, 9, or 10 bright-field images"); identifying, from the plurality of cell locations, single cells that are spaced from all other cells by at least a selected first distance; and limiting potential locations of the candidate colony of cells to locations corresponding to the identified single cells (Koehn par. [0047]; ''The resolution of the Celigo images enabled the inventors to identify single cells, and the software allows
tracking of cells over time by saving the coordinates"). 

With regard to claim 25, Koehn does not specifically disclose the volumetric image stack being a first volumetric image stack as in cl. 25.
With regard to claim 25, Chan further teaches that volumetric image stack being a first volumetric image stack, further comprising: capturing, before the second time and using the digital imaging device, a second plurality of vertically spaced-apart images of the well, such that a second volumetric image stack is generated with respect to the well; and comparing the second volumetric image stack to the first volumetric image stack to determine movement of the cells in the semi-solid medium (par. [0079]; "detecting photoluminescence from the sample for a second set of focal positions to collect a second stack of images, wherein the second set of focal positions defines a smaller range than the first set of focal positions, and wherein at least one focal position of the second set of focal positions is based on the candidate focal position").
Likewise, as seen from above, it would have been obvious to one of ordinary skill in the art to modify Koehn to form a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis wherein a capturing before the first time is carried out and comparing the second volumetric stack such that a volumetric image is formed such as taught by Chan in order to better determine the likelihood that the candidate colony is monoclonal wherein a relative comparison provides further image data for more completely assessing the cell colony.

	With regards to claims 26 and 27, Koehn does not specifically disclose using a second digital imaging device as claimed.
With regard to claim 26, Chan further teaches that the digital imaging device used to capture the first plurality of vertically spaced-apart images of the well is a first digital imaging device, and the one or more images of the well are captured at the second time using a second digital imaging device (par. [0017]; "light transmitted through the sample may be detected for a first set of focal positions to collect a first stack of images. Values of a focus metric may be calculated for the first stack of images. A candidate focal position may be determined based on the values. Photoluminescence may be detected from the sample for a second set of focal positions to collect a second stack of images").  With regard to claim 26, Chan further teaches that the second digital imaging device is disposed above the well (sheet 1 fig 1A; brightfield source 56).
It would have been obvious to one of ordinary skill in the art to modify Koehn to utilize first and second digital imaging device and wherein the second digital imaging device is disposed above the well such as taught by Chan in order to provide specifically separated architecture for individually assessing and forming the spaced apart images of the well for distinguished image analysis thereof.


With regard to claim 28, Koehn further teaches that the first time and the second time differ by at least ten days (para (0064]; "humidified atmosphere for approximately 3 days to 1 month"). With regard to claim 28, Koehn further teaches that the step of identifying a location of a candidate colony of cells further comprises at least one
criterion other than monoclonality (par. [0069]; "In the context of the invention, "selecting a colony of cells" means identifying a colony as adequate for picking based one or more criteria such as colony size, colony roundness, colony roughness, and distance to other colonies (e.g. a minimum distance between colonies, such as 0.9 mm, may be chosen as one of the one or more criteria that need(s) to be met in order for a colony to be identified as adequate for picking, i.e. for a colony to be selected"; par. [0088]; "clones of interest were made. (e.g. "too big" more than > 0.7 mm; "too small" equal or less than 0.06mm, proximity not less than 0.9 mm; compactness (defined as 0= not
compact, 1= perfect circle) not less than 0.6").

With regard to claim 30, Koehn further teaches that the at least one criterion is selected from a density (par. [0069]; "the one or more criteria on the basis of which a colony is selected as adequate for picking may include the intensity of fluorescence (or the intensity of another type of staining) of the colony itself'). With regard to claim 31, Koehn further teaches that the at least one criterion is based at least in part on a proximity of the candidate colony to any other colonies of cells (par. [0069]; "In the context of the invention, "selecting a colony of cells" means identifying a colony as adequate
for picking based one or more criteria such as colony size, colony roundness, colony roughness, and distance to other colonies (e.g. a minimum distance between colonies, such as 0.9 mm, may be chosen as one of the one or more criteria that need(s) to be met in order for a colony to be identified as adequate for picking, i.e. for a colony to be selected").
With regard to claim 32, Koehn further teaches that the at least one criterion includes an intensity of fluorescence from the candidate colony (par. [0069]; "the one or more criteria on the basis of which a colony is selected as adequate for picking may include the intensity of fluorescence (or the intensity of another type of staining) of the colony itself').  With regard to claim 33, Koehn in view of Chan further teaches that the step of determining a measure of likelihood that the candidate colony is monoclonal comprises a step of observing that no more than one cell was found in the volumetric image stack
(Chan par. [0047]) within a selected distance of the location of the candidate colony (Koehn par. [0072]; "the first and the second images are compared in the area occupied by a given colony in the second image, wherein the colony of cells is derived from a
single cell if the same area in the first image contains only one cell. This comparison enables an assessment of whether or not a given colony has arisen from a single cell").
With regard to claim 34, Koehn teaches that the distance is no more than about 50 um (par. [0072]); "the first and the second images are compared in the area occupied by a given colony in the second image, wherein the colony of cells is derived from a single cell if the same area in the first image contains only one cell. This comparison enables an assessment of whether or not a given colony has arisen from a single cell"; par. [0092] - "It can be concluded from the data in Table 1 that a single cell or a colony on a Celigo image can be uniquely identified based on Clonepix data, because the maximum proximity of 900 um of one colony to another, which is predefined as a requirement to select a colony adequate for picking by Clonepix, is much higher than the observed deviations in x and y directions (170 and 247 um, respectively)").
With regard to claim 35, and the step of determining a measure of likelihood that the candidate colony is monoclonal comprises observing how many cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony, Koehn teaches measuring a likelihood that a candidate colony is monoclonal (par. [0072]; "the first and the second images are compared in the area occupied by a given colony in the second image, wherein the colony of cells is derived from a single cell if the same area in the first image contains only one cell. 
Further, one of ordinary skill in the art would understand that this comparison enables an assessment of whether or not a given colony has arisen from a single cell") and Chan teaches defining a focal point for a cell (para (0017); "In an exemplary method, light transmitted through the sample may be detected for a first set of focal positions to collect a first stack of images. Values of a focus metric may be calculated for the first stack of images. A candidate focal position may be determined based on the values"). 

Neither Koehn nor Chan specifically teaches observing how many cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony. 
However, it would have been obvious based on the teaching of Molecular Devices, that cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony could have been computed mathematically based on growth size extrapolations from a first time point to a second time point.
With regard to claim 36, Koehn in view of Chan further teaches the step of determining a measuring of likelihood that the candidate colony is monoclonal comprises a step of comparing the location of the candidate colony to a corresponding location (Koehn par. [0072]) in the volumetric image stack (Chan par. [0017]).
With regard to claim 37, Koehn in view of Chan further teaches the step of comparing the location of the candidate colony to a corresponding location in the volumetric image stack comprises a step of evaluating respective distances between the candidate colony
and one or more individual cells locatable (Koehn par. [0072] in the volumetric image stack (Chan par. [0017]).  With regard to claim 38, Koehn further teaches a step of relocating at least a portion of a colony to a dispensing container, after the step of picking (par. [0070]; "In the context of the invention, the term "picking a colony of cells" refers to the process of transferring one or more cells of a colony, but not any cells that do not form part of the colony, from the sample container that the colony has grown in to another sample container"). With regard to claim 39, Koehn further teaches repeating the steps of capturing, identifying, determining, and picking on a second well of the
sample plate (par. [0010]; pg 9 In 6-8; "the sample container is a 1-well plate or petri dish, 6-well plate, 12- well plate, 24-well plate, 48- well plate, 96-well plate, 384-well plate, or a 1536-well plate; par. [0024]; repeating colony picking in several rounds").




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798